ON MOTION FOR REHEARING

PER CURIAM.
The State of Florida moved for rehearing, having discovered the transcript of a “second proceeding” in this post-conviction case. The transcript reveals that the trial judge verbally announced his findings of fact and conclusions of law following the evidentiary hearing. Now that we have the complete record, we grant rehearing and Avithdraw our prior opinions in Shields v. State, 36 Fla. L. Weekly D2466 (Fla. 4th DCA July 6, 2011) and Shields v. State, 59 So.3d 385 (Fla. 4th DCA 2011). We substitute this opinion in place of those previously issued.
*1030Based on the record now before this court, the trial court’s orders in this case, summarily denying some of appellant’s claims and denying others following an evidentiary hearing, are affirmed.

Affirmed.

POLEN, HAZOURI and DAMOORGIAN, JJ., concur.